 Case: 1:19-cv-01749 Document #: 18 Filed: 07/06/19 Page 1 of 2 PageID #:45




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

BRITTANY T. GUMBINER,                          )
                                               )
                   Plaintiff,                  )
                                               )
v.                                             )       Case No. 19 cv 01749
                                               )
ALPHA BLOCK LOGISTICS, LLC,                    )       Judge: Honorable Gary Feinerman
                                               )
                   Defendant.                  )

                          MOTION TO WITHDRAW AS COUNSEL


           Pursuant to Local Rule 83.17 of the United States District Court for the Northern

District of Illinois, the undersigned attorney, Peniel Manigat, hereby requests that this

Honorable Court grant him leave to withdraw from representation of Plaintiff, Brittany

Gumbiner, in the above-captioned matter. In support of this Motion, counsels states

further:

     1. A significant and irreconcilable conflict has arisen between Plaintiff, Brittany

           Gumbiner, and their attorneys. As a result Peniel Manigat is not able to continue

           the attorney client relationship.

     2. Ms. Gumbiner has been advised of Mr. Manigat’s intention to withdraw.

     3. Ms. Gumbiner has been advised that she should hire new counsel.

     4. Ms. Gumbiner has been advised of upcoming statuses.

     5. The “Notification of Party Contact Information” is attached to this motion.

     6. Plaintiff will not be prejudiced by the undersigned attorney’s withdrawal at this

           time.


           WHEREFORE, the undersigned respectfully request that this Court enter an

Order allowing the undersigned attorneys’ withdrawals.

                                               1
Case: 1:19-cv-01749 Document #: 18 Filed: 07/06/19 Page 2 of 2 PageID #:45




                                           Respectfully Submitted,

                                           /s/ Peniel Manigat
                                           Peniel Manigat



     Dated: July 6, 2019


     Peniel Manigat
     150 N. Michigan, Suite 800
     Chicago, Illinois 60604
     (312) 217-3221




                                    2
